DETAILED ACTION
This Office Action is in response to Application No. 15/884,001 filed on January 30, 2018. Claims 1-25 are presented for examination and are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: [ (¶0052) “The multiplier circuit and the sifter circuit are one example of electronic circuits…”] Examiner believes that “sifter” was meant to be “shifter”.  Appropriate correction is kindly requested.




	
Claim Objections
Claim 2 is objected to because of the following informalities:  The claim recites “…generate one or more deterministic fix random weights.” Proper grammar for the claim would change “fix” to be “fixed”.  Appropriate correction is kindly requested.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 7 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
The term “scaling unit” falls into the above category. Applicant’s specification recites: [ (¶00194) “the scaling unit configured to operate on outputs of the fixed random weight generator to generate random weights that cause the computing layer to satisfy a specified mathematical property”] and [ (¶0047) “Scaling unit 315 may include one or more electronic circuits to scale the random numbers generated by the randomization function 310. Such scaling may enable the memoryless weight storage 305 to generate synaptic weights for a recurrent layer of an ANN that have the echo-state property (e.g., a mathematical property)” … “In certain embodiments, the scaling unit 315 may scale the random numbers generated by the randomization function 310 using a fixed point multiplier circuit and a shifter circuit, as shown in FIGS. 4A and 5A” ] and [ (¶0052) ]. Accordingly, the above citations show that the scaling unit is a generic processor or software running on a processor that is able to perform certain operations like shifting, multiplying, and generation of weights for the neurons. For the purposes of this office action, the examiner is interpreting the limitation above to be a portion of a circuit or processor that is either software or hardware that is able to perform the listed operations. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “The system of claim 1, wherein weights connecting the recurrent layer to the output layer are adjustable”. The claim it relies upon, claim 1, recites: “…hardware computing units to form a recurrent layer to transform the data sequence, the one or more input hardware computing units connected using fixed randomly selected weights…” The limitation of claim 12 broadens the scope of the independent claim as it recites a limitation that is the opposite of the one of the independent claim with the fixed weight being one selected number whereas the variable weight being adjustable and therefore providing a larger scope of possibilities. The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention of claims 14-20 are directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because they are directed to non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. Examiner notes that the applicant’s specification in paragraphs (¶00184) and (¶00185) recites non-limiting definitions that exclude signals for the phrase used in the claim(s). Applicant is kindly requested to correct all similar errors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lipasti (US 20160098629 A1), and further in view of Mundhenk (US 10514694 B1).
In regards to claim 1, Lipasti teaches the following:
the one or more input hardware computing units connected using fixed randomly selected weights,
[ (¶0037) “In the majority of LSM implementations, the connectivity between the neurons in an LSM is random and fixed” 
This citation from Lipasti teaches the LSM (liquid state machine) with the weights (connectivity between the neurons, with the neurons being the hardware computing units) being random and fixed. The connections being the weights is supported further in the citation below. ]
[ (¶0026) “These connections typically have an associated strength, or weight” ]
determine, from the fixed randomly selected weights, a weight of a connection between the first hardware computing unit and the second hardware computing unit using a fixed random weight generator and an identifier of the second hardware computing unit,
[ (Abstract) “a deterministic LFSR is used to quickly, efficiently, and cheaply re-calculate these connections on the fly. An alternative embodiment caches some or all of the LFSR seed values in memory to avoid sequencing the LFSR through all states needed to compute targets for a particular active neuron. Additionally, connections may be calculated in a way that generates neural networks with connections that are uniformly or normally (Gaussian) distributed”
	This citation from Lipasti teaches a connection between Neurons using a linear feedback shift register (LFSR) to create a randomly weighted connection between two neurons. ]
[ (¶0037) “In the majority of LSM implementations, the connectivity between the neurons in an LSM is random and fixed”
	In further support of the citation above. ]
[ (¶0058) and (Fig. 8) “Referring to FIG. 8, the method for storing a seed for every neuron Neuron_Index is illustrated. As before, on each time step the algorithm begins (800) and Neuron_Index is initialized to 0”
	The citation and figure above reference the identifier of the claim language per the applicant’s specification. Applicant’s specification recites the identifier as an index that identifies each node (¶0053). The figure shows that there is an index for each neuron that is used to keep track of each neuron and the state. ]
and operate on the input using the weight to determine a state of the first hardware computing unit;
[ (¶0045) “However, because the sequence generated by the LFSR is deterministic (i.e. each state is a function of its previous state), the LFSR can always be seeded with a known value, and will generate a deterministic sequence of values afterwards”
	This citation teaches that the chain of neurons operating will be determining and working off of the state of the previous neuron. This teaches the second neuron determining the state of the first neuron. ]
 and one or more output hardware computing units to form an output layer to operate on states of the one or more input computing units to generate an output based on a property of the data sequence.
[ (¶0037) “Finally, the activity states of the LSM are typically classified by one or more different output units (205), which may be linear threshold units, perceptrons, or another type of classifier”
	Here, Lipasti teaches the output being used to classify (equivalent to generating an output) for the data sequence after it has traveled through its series of nodes. ]
What Lipasti fails to distinctly disclose and is instead taught by Mundhenk is seen below:
A system for operating on a data sequence, the system comprising: one or more circuits to form an input layer to receive the data sequence;
[ Mundhenk (Col. 6, Lines 16-19) “In one aspect, the computer system 100 may include an input device 112 coupled with the address/data bus 102, wherein the input device 112 is configured to communicate information and command selections to the processor”
	This citation from Mundhenk teaches an input device which passes the input data to the processor (contains the neural network and therefore the input layer). ]
one or more input hardware computing units to form a recurrent layer to transform the data sequence,
[ (Col. 10, Lines 16-18) “Thus, the ESN model 602 can be thought of as being a recurrent temporal kernel transformation for a machine learner” ]
[ (Col. 2, Lines 34-35) “Additionally, each recurrent neural network is an Echo State Network (ESN)” 
This citation and the one above it shows that there is a recurrent neural network/model being utilized. Examiner notes that one of ordinary skill in the art, prior to the effective filing date, would appreciate a neural network having an input layer and therefore the recurrent model having a recurrent input layer. ]
[ (Col. 9, Lines 16-19) “An ESN (See Literature Reference No. 3) allows a machine learner to learn temporal order of events with a black box set of interconnected neurons called a reservoir”
	Further, this citation shows neurons (equivalent to the computing units) able to learn from the input with the first citation showing that there is a transformation occurring on the data for the machine learning model. ]
a first hardware computing unit of the one or more input hardware computing units to: receive an input from a second hardware computing unit the input generated using a portion of the data sequence,
[ (Col. 9, Lines 43-46) “The standard ESN (for example, see Literature Reference No. 9) uses a perceptron 414 as the machine learner to create the learned output. Thus, the input to the perceptron 414 is the full state of all the neurons 402 in the ESN”
	This citation and the paragraph surrounding the citation, teaches the hardware computing unit (neurons from the reference) having an input containing the output of the neurons that came before it. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the deterministic liquid state machines as taught by Lipasti with an echo state network as taught by Mundhenk. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a better prediction ability that reduces error [ Mundhenk (Col. 8, Lines 44-53) ]. This would facilitate the recognized benefit of creating a system that can provide a much higher accuracy and in turn more accurate results. 




In regards to claim 2, The system of claim 1, is taught by Lipasti /Mundhenk as in the rejection for claim 1 above. Lipasti continues teaching the following:
wherein the fixed random weight generator is to generate one or more deterministic fix random weights.
[ (¶0045) “However, because the sequence generated by the LFSR is deterministic (i.e. each state is a function of its previous state), the LFSR can always be seeded with a known value, and will generate a deterministic sequence of values afterwards”
	This citation from Lipasti teaches the LFSR (Linear feedback shift register) generating deterministic values. The LFSR is also responsible for generating the weights of the neurons as seen in the citation below. ]
[ (¶0015) “FIG. 3 depicts a simplified LSM architecture using an LFSR to calculate the output connections of neurons according to the present invention” ]
[ (¶0026) “These connections typically have an associated strength, or weight, which is continuously modified during a training phase” ]
	



In regards to claim 3, The system of claim 1, is taught by Lipasti /Mundhenk as in the rejection for claim 1 above. Lipasti continues teaching the following:
wherein the fixed random weight generator is a pseudorandom number generator.
[ (¶0045) “a Linear Feedback Shift Register (LFSR) is used to calculate/re-calculate neuron connectivity. LFSRs are often used as pseudo-random number generators” ]
	 



In regards to claim 4, The system of claim 3, is taught by Lipasti /Mundhenk as in the rejection for claim 3 above. Lipasti continues teaching the following:
wherein pseudorandom number generator is a linear feedback shift register.
[ (¶0045) “a Linear Feedback Shift Register (LFSR) is used to calculate/re-calculate neuron connectivity. LFSRs are often used as pseudo-random number generators” ]




In regards to claim 5, The system of claim 3, is taught by Lipasti /Mundhenk as in the rejection for claim 3 above. Lipasti continues teaching the following:
wherein the first hardware computing unit is to provide identifiers of one or more of the input hardware computing units connected to the first hardware computing unit to the pseudorandom number generator in a sequential order.
[ (¶0047) “While neurons can be updated in parallel, this diagram assumes an embodiment where the modeled neurons are updated sequentially. Each neuron is identified by an index, starting with 1, for example. An index counter Neuron_Index for the neurons in the population is set to one and an LFSR used for the output connectivity is set to a predefined seed value”
This citation, and the paragraph in general, show the index for the neurons (equivalent to the identifier) and the neurons sent sequentially to the LFSR (Linear feedback shift register) which is equivalent to the pseudorandom number generator for updates. ]
	




In regards to claim 6, The system of claim 1, is taught by Lipasti /Mundhenk as in the rejection for claim 1 above. Lipasti continues teaching the following:
wherein the fixed random weight generator is a hash function.[ (¶0063) “if it is one of the cached neurons, it simply accesses the LFSR seed cache directly, using a hash function (501) based on the neuron ID”
This citation teaches the LFSR (linear feedback shift register) using the hash function to access the neuron. ]




In regards to claim 7, The system of claim 1, is taught by Lipasti /Mundhenk as in the rejection for claim 1 above. Lipasti continues teaching the following:
wherein the weight of the connection between the first and second hardware computing units is determined using an output of the fixed random weight generator and a scaling unit,
[ (¶0045) “a Linear Feedback Shift Register (LFSR) is used to calculate/re-calculate neuron connectivity. LFSRs are often used as pseudo-random number generators” ]
[ (¶0075) “a small linear circuit is designed for the particular polynomial implemented by the LFSR. When utilized, this circuit can advance the state of the LFSR by a constant number of states in just one step or clock tick. Such a circuit, or software corresponding to such a circuit”
	The first citation teaches the LFSR which is equivalent to the random number generator. The second citation teaches a circuit which is equivalent to the scaling unit, which examiner notes is being interpreted under 112(f), because the circuit is what is controlling the LSFR and works in tandem with the LSFR to create the weights for the neurons (equivalent to the first or second hardware computing units). Examiner points to applicant’s specification (¶0047) or (¶0052) where the “scaling unit” is just a circuit that works in tandem with the random number generator to produce the weights of the neurons. ]
the scaling unit configured to operate on outputs of the fixed random weight generator to generate random weights that cause the computing layer to satisfy a specified mathematical property.
[ (¶0046) “The Scalable and Efficient Neural System may be implemented using other pseudo-random number generators, other mathematical functions, or any other computational construct, which can be used to calculate and re-calculate the connectivity (and other parameters) in a consistent manner”
	This citation teaches that the teachings of Lipasti include mathematical functions (equivalent to mathematical properties) in tandem with the random number generator to create the connectivity and weights between the neurons. ]
[ (¶0048) “Next, the LFSR is updated (104). The value generated by the LFSR is the index of the targeted neuron. Assuming each neuron targets the same number of neurons, the total number of times the LFSR is sequenced is Max_Neuron*Max _Conn. As will be discussed below, the size and the polynomial of the LFSR can be intelligently designed to ensure connectivity is random and doesn't repeat sequences during a single time step of the neural algorithm”
	This citation teaches the LSFR, which is operating on the circuit mentioned in the previous citation, working to generate weights that follow the mathematical property of not repeating sequences. ]




In regards to claim 8, The system of claim 7, is taught by Lipasti /Mundhenk as in the rejection for claim 7 above. Lipasti continues teaching the following:
wherein to operate on the outputs of the fixed random weight generator, the scaling unit is to scale and shift the outputs of the fixed random weight generator.
[ (¶0105) “The most natural embodiment of the system described above is a serial one, since a single LFSR must be shifted to generate a deterministic sequence of targets for all of the neurons in the population”
	This citation from Lipasti teaches the LFSR which is the random number generator used for creating weights has a shift occur to generate the deterministic sequence for the neurons (generating the weights). As the LFSR is located on the linear circuit, which is equivalent to the scaling unit as shown in the rejection for claim 7 above, the linear circuit shifts the LFSR. ]




In regards to claim 9, The system of claim 7, is taught by Lipasti /Mundhenk as in the rejection for claim 7 above. Mundhenk continues teaching the following:
wherein the specified mathematical property is an echo-state property
[ (Col. 3, Line 17-19) and (Fig. 4) “FIG. 4 shows a visual representation of an Echo State Network (ESN) model according to various embodiments of the present invention”
	This citation from Mundhenk teaches an echo-state network. ]
	Please refer to the motivation to combine from claim 1.




In regards to claim 10, The system of claim 1, is taught by Lipasti /Mundhenk as in the rejection for claim 1 above. Lipasti continues teaching the following:
wherein the identifier of the second hardware computing unit corresponds to a position of the second hardware computing unit in a sequence of the one or more hardware computing units connected to the first hardware computing unit.
[ (¶0047) “Each neuron is identified by an index, starting with 1, for example. An index counter Neuron_Index for the neurons in the population is set to one and an LFSR used for the output connectivity is set to a predefined seed value (101)”
	This citation teaches the index which is equivalent to the identifier of the claim language. The citation also teaches all the neurons having an index and the index being iterated through a sequence with the index corresponding to the position of the neuron. ]




In regards to claim 11, The system of claim 1, is taught by Lipasti /Mundhenk as in the rejection for claim 1 above. Lipasti continues teaching the following:
wherein the fixed random weight generator is a component of a memory associated with the one or more input hardware computing units.
[ (¶0041) “parameters such as the neuron connectivity may initially be chosen at random (or with a particular distribution), and then stored and recalled in memory as needed”
	This citation teaches the connectivity (weights generated by the random weight generator) being able to be stored and recalled in memory. ]




In regards to claim 12, The system of claim 1, is taught by Lipasti /Mundhenk as in the rejection for claim 1 above. Lipasti continues teaching the following:
wherein weights connecting the recurrent layer to the output layer are adjustable.
[ (¶0054) “Weights would be most efficiently stored on the outputs of a neuron, since the neuron generating the output is re-calculating its targets each time it “fires” (as shown in FIG. 1). The variable weight would simply be added to the membrane potential of the downstream neuron. In networks of LIF neurons, such as LSMs or models of biological neural networks, a learning rule such as Spike Timing Dependent Plasticity (STDP), which modifies weights based on the relative “spike times” of two connected neurons are typically used” (emphasis added)
	This citation teaches an embodiment with variable weights. ]




In regards to claim 13, The system of claim 1, is taught by Lipasti /Mundhenk as in the rejection for claim 1 above. Lipasti continues teaching the following:
wherein the one or more input hardware computing units are artificial neurons.
[ (¶0024) “the systems according to the present invention compute the connections between neurons, as well as many other neuron parameter, in an event-driven and on-demand manner” ]




In regards to claim 14, the claim is similar to independent claim 1 except that it is directed to a different statutory category. The claim is rejected for the same reasons, with the same art, and same judgement as applied to independent claim 1. What is not included in independent claim 1 are the following limitations which are taught by Mundhenk:
At least one machine readable medium including instructions for operating on a data sequence, the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising:
[ (Col. 7, Lines 29-33) “The “instruction” is stored on any non-transitory computer-readable medium, such as in the memory of a computer or on a floppy disk, a CD-ROM, and a flash drive. In either event, the instructions are encoded on a non-transitory computer-readable medium” ]
[ (Col. 5, Lines ) “Additionally, one or more data processing units, such as a processor 104 (or processors), are coupled with the address/data bus 102. The processor 104 is configured to process information and instructions. In an aspect, the processor” ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the deterministic liquid state machines as taught by Lipasti with an echo state network as taught by Mundhenk. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a better prediction ability that reduces error [ Mundhenk (Col. 8, Lines 44-53) ]. This would facilitate the recognized benefit of creating a system that can provide a much higher accuracy and in turn more accurate results.




In regards to claim 15, The at least one machine readable medium of claim 14, is similar to claim 2 but directed to a different statutory category. The claim is rejected with the same reasons, same art, and same judgement as from claim 2. Please see the above rejection for detailed mapping. 
In regards to claim 16, The at least one machine readable medium of claim 14, is similar to claim 3 but directed to a different statutory category. The claim is rejected with the same reasons, same art, and same judgement as from claim 3. Please see the above rejection for detailed mapping.
In regards to claim 17, The at least one machine readable medium of claim 16, is similar to claim 2 but directed to a different statutory category. The claim is rejected with the same reasons, same art, and same judgement as from claim 2. Please see the above rejection for detailed mapping.
In regards to claim 18, The at least one machine readable medium of claim 14, is similar to claim 6 but directed to a different statutory category. The claim is rejected with the same reasons, same art, and same judgement as from claim 6. Please see the above rejection for detailed mapping.
In regards to claim 19, The at least one machine readable medium of claim 16, is taught by Lipasti /Mundhenk. Mundhenk continues by teaching the following:
wherein the operations further comprise: operating on outputs of the fixed random weight generator to generate random weights that satisfy an echo-state property of a recurrent artificial neural network.
[ (Col. 3, Line 17-19) and (Fig. 4) “FIG. 4 shows a visual representation of an Echo State Network (ESN) model according to various embodiments of the present invention”
	This citation from Mundhenk teaches an echo-state network. ]
[ (Col. 10, Lines 5-11) “The randomized weight matrices are given as αk, βk and γk. The connection weights γk are sparse, so most neurons are not connected to neuron k. The neuron at k may recurrently connect to itself. Note that each of the k neurons receives some input from the raw observations”
	This citation teaches the randomized weights which are in the echo-state network. ]
	Please refer to the motivation to combine from claim 14. 




In regards to claim 20, The at least one machine readable medium of claim 19, is similar to claim 8 but directed to a different statutory category. The claim is rejected with the same reasons, same art, and same judgement as from claim 8. Please see the above rejection for detailed mapping.
In regards to claim 21, the claim is similar to independent claim 1 and 14 except that it is directed to a different statutory category. The claim is rejected for the same reasons, with the same art, and same judgement as applied to independent claims 1 and 14. What is not included in the independent claims are the following limitations which are taught by Mundhenk:
A computing device for operating on a data sequence, the computing device comprising: a neuromorphic processor to: 
[ (Col. 1, Lines 2-3 – Col. 2) “The system comprises one or more processors and a memory.”… “processors perform several operations, including: receiving position data of a moving agent; extracting motion data of the moving agent from the position data; generating a predicted future motion of the moving agent using a set of recurrent neural networks, each recurrent neural network representing an agent classification and generating a predicted future motion”
	Applicant’s specification (¶0002) cites neuromorphic processors as including integrated circuits that have digital and analog hardware elements. This citation teaches the processor which is equivalent to an integrated circuit with various hardware elements and able to perform the same operations. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the deterministic liquid state machines as taught by Lipasti with an echo state network as taught by Mundhenk. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a better prediction ability that reduces error [ Mundhenk (Col. 8, Lines 44-53) ]. This would facilitate the recognized benefit of creating a system that can provide a much higher accuracy and in turn more accurate results.

In regards to claim 22, The computing device of claim 21, is similar to claim 2 but directed to a different statutory category. The claim is rejected with the same reasons, same art, and same judgement as from claim 2. Please see the above rejection for detailed mapping.
In regards to claim 23, The computing device of claim 21, is similar to claim 3 but directed to a different statutory category. The claim is rejected with the same reasons, same art, and same judgement as from claim 3. Please see the above rejection for detailed mapping.
In regards to claim 24, The computing device of claim 23, is similar to claim 4 but directed to a different statutory category. The claim is rejected with the same reasons, same art, and same judgement as from claim 4. Please see the above rejection for detailed mapping.
In regards to claim 25, The computing device of claim 21, is similar to claim 6 but directed to a different statutory category. The claim is rejected with the same reasons, same art, and same judgement as from claim 6. Please see the above rejection for detailed mapping.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10891536 B1 – Artificial neural networks for reservoir computing using stochastic logic which teaches recurrent models, neurons, random number generators and linear shift registers.
US 11250319 B1 – Circuit architecture with biased randomization which teaches recurrent networks, random number generators, node states, outputs corresponding to said state, linear shift registers and connection between nodes





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123